Citation Nr: 1025044	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In March 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has asserted that service connection is warranted for 
diabetes mellitus and prostate cancer because he believes these 
disabilities are related to his exposure to herbicides during 
service.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that, where a veteran served ninety days or more of 
active military service, and certain chronic diseases, including 
diabetes mellitus and malignant tumors, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted on a presumptive basis for 
certain disorders, including diabetes mellitus and prostate 
cancer, which are manifested to a compensable degree at any time 
after service in a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption requires 
that a veteran must have set foot on the landmass of the country 
of Vietnam or served in the inland waters of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  This presumption may also 
be rebutted by affirmative, though not necessarily conclusive, 
evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

Notwithstanding the foregoing, the Court of Appeals for the 
Federal Circuit has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

The Veteran has asserted that he believes he was exposed to 
herbicides during a brief visit to Vietnam during active service.  
The Veteran has testified that he took emergency leave in August 
1986 to attend his mother's funeral and, on the flight from his 
duty assignment in Bangkok, Thailand, to the United States, the 
plane stopped for a layover in Da Nang, Vietnam.  He testified 
that he ate while he was in Da Nang, but they only stayed for a 
couple of hours.  The Veteran has testified that, after leaving 
Da Nang, the plane stopped again in Guam, the Philippines, 
California, and Chicago before he arrived in Pittsburg for the 
funeral.  He is unable to remember if he changed planes or if the 
same passengers boarded the plane after each stop but he has 
asserted that he vividly remembers being on the ground in the 
Republic of Vietnam during this time.  

While the Veteran has reported having stepped foot on the 
landmass of Vietnam during August 1986, the service treatment and 
personnel records do not contain any evidence that verifies his 
presence in Vietnam during that time.  The Veteran has attempted 
to contact other organizations that may have records that 
document the layover in Vietnam, but he has been unsuccessful.  
Therefore, there is no evidence, other than the Veteran's 
statements, that show he stepped foot on the landmass of Vietnam 
during August 1986.

Despite the foregoing, the Department of Defense has provided 
information to VA concerning the operational use, testing, and 
disposal of herbicides outside of Vietnam, including in Thailand 
from 1964 and 1965.  

The Veteran's service personnel records reflect that he served in 
Thailand from July 1963 to November 1964.  While the evidence 
does not document the requisite service needed to give rise to 
the presumption of service connection, the Veteran may be able to 
establish entitlement to service connection for the claimed 
disabilities by showing that he was actually exposed to 
herbicides during his service in Thailand if VA is unable to 
locate documents of his service in Vietnam.  As such, in order to 
establish service connection without evidence of Vietnam service, 
there must be evidence that verifies the Veteran was actually 
exposed to herbicides in Thailand and the Board notes that the 
Veteran does not make that contention.

VA has a duty to assist veterans in obtaining evidence needed to 
substantiate their claims, which includes obtaining information 
about the likelihood of herbicide exposure.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.326(a) (2009).  Review of the record reveals that the RO 
unsuccessfully attempted to obtain records showing the Veteran 
was exposed to herbicides during service; however, at that time, 
the inquiry was focused on whether the Veteran had Vietnam 
service and there is no indication that the RO considered whether 
there was evidence of herbicide exposure outside of Vietnam.  
Therefore, the Board finds that additional evidentiary 
development must be taken to determine if the Veteran was exposed 
to herbicides during his service in Thailand.

As noted above, service connection may be established by showing 
that a chronic disease, including diabetes mellitus and malignant 
tumors, were manifest during a Veteran's first post-service year.  
The evidentiary record shows that the Veteran was diagnosed with 
prostate cancer in May 2006, more than 40 years after he was 
separated from service.  However, there is no indication as to 
when the Veteran was first diagnosed with diabetes mellitus.  
Therefore, on remand, the Veteran will be given the opportunity 
to provide evidence that documents, or otherwise shows, the first 
time he was diagnosed with diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran identify and/or 
submit all evidence documenting the 
initial diagnosis and subsequent treatment 
of his diabetes mellitus.  The RO/AMC 
should assist the Veteran in obtaining any 
outstanding evidence identified by him.  

2.	Determine if there is a manifest for the 
aircraft on which the Veteran avers to 
have travelled on that included a stop in 
Vietnam and obtain that document if 
possible.  If such a document cannot be 
located, include a statement as to the 
reasons why it cannot be located in the 
claims folder.

3.	Determine whether the Veteran was exposed 
to herbicides during the three separate 
instances identified by the Department of 
Defense during which herbicides were used 
in Thailand from 1964 to 1965.  

a.	A determination should be made as to 
the locations where the Veteran's 
unit, the USA Signal Communications 
Element, was stationed in Thailand to 
determine the likelihood of herbicide 
exposure.

b.	Attempt to verify exposure through 
official sources, to include the 
National Personnel Records Center 
(NPRC), the U.S. Army and Joint 
Services Records Research Center 
(JSRRC), and the National Archives 
and Records Administration (NARA), 
and request that these sources 
research unit records, morning 
reports, muster rolls, pay records, 
and/or any other source deemed 
necessary to determine if there is 
evidence that the Veteran was likely 
exposed to herbicides during military 
service.  

4.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


